DETAILED ACTION
The communication dated 2/2/2022 has been entered and fully considered.
Claims 4-8 were added. Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/2/2022, with respect to claims 1-2 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-2 have been withdrawn.
Applicant’s arguments, see pages 6-7, filed 2/2/2022, with respect to claim 3 have been fully considered and are persuasive.  The dependency objection of claim 3 has been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Awamura et al. U.S. Publication 2005/0223980 and Akasaka et al. U.S. Publication 2004/0222323, the closest prior art, differ from the instant claims in failing to teach the processing liquid including a chemical liquid that includes ozone water that removes the resist from the upper surface of the substrate. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer processing method taught by Awamura and Akasaka as claimed.
Claims 2-4 are allowed as they are dependent upon allowed claim 1.
As for claim 5, Awamura et al. U.S. Publication 2005/0223980 and Akasaka et al. U.S. Publication 2004/0222323, the closest prior art, differ from the instant claims in failing to teach that the processing liquid discharge unit includes a liquid reservoir that is capable of accumulating the processing liquid to be discharged from the peripheral portion discharge port, and the liquid reservoir is situated above the peripheral portion discharge port, an interior of the liquid reservoir and the peripheral portion discharge port are connected via a connecting hole, and the processing liquid accumulated in the liquid reservoir is discharged from the peripheral portion discharge port via the connecting hole by reduction in pressure in the connecting hole, as fluid is distributed between the peripheral portion of the upper surface of the substrate and a surrounding region of the peripheral portion discharge port on the opposed surface. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer processing method taught by Awamura and Akasaka as claimed.
Claims 6-8 are allowed as they are dependent upon allowed claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711